Title: To George Washington from Alexander White, 18 January 1797
From: White, Alexander
To: Washington, George


                        
                            Dear Sir 
                            Washington 18th January 1797
                        
                        I was honored with your letter of 13th instant, and a copy of your letter of
                            26th Ulo in course of Post—I rather expected a Family residence would be required—I need
                            not say, for indeed I scarcely know, what I wished on the occasion; but so far I had made up
                            my mind that I would not remain in Office under circumstances which did not meet your candid
                            approbation; this I conceive your letter fully expresses, and considering it as a renewed
                            instance of your favourable sentiments, it is with me a prevailing motive to sacrifice much
                            domestic happiness to the formation of a public Institution.
                        
                        I have hitherto acted in perfect harmony with both my Colleagues, and expect I
                            shall continue to do so; though their neglect in not acquainting me with what was doing or
                            done at Annapolis and their sending for me before the time expired which they had themselves
                            fixed for my return had made impressions not the most pleasing; in this
                            temper of mine I first saw their
                                letter to you mentioning my absence. I immediately
                            wrote to you my letter of the 11th instant which evidenced a degree of
                            displeasure; in that I was too hasty; for next morning I
                            mentioned to them that I thought their letter
                            carried with it an implication of neglect which I had not merited; they
                                declared they had not the most distant thought of communicating such
                            an Idea and offerd to write to you stating the
                            circumstances as they really were—they said they
                                thought I was to have returned the first of January, but in mentioning the
                            circum		stance which led to the appointment of the tenth they perfectly recollected it. I hope I shall not again trouble you on any subject
                                concerning myself—I hope I shall fulfil your expectations
                                    
                            attention to the duties of my office and beg
                            you will believe me to be with
                            sentiments of the highest respect, and sincere
                            regard Dear Sir Your most Obt Servt
                        
                            Alexr White
                            
                        
                    